FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT
THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of August 6, 2013, by and between SILICON VALLEY BANK, a
California corporation with an office located at 3003 Tasman Drive, Santa Clara,
CA 95054 (“Bank” or “SVB”), as collateral agent (in such capacity, “Collateral
Agent”), the Lenders listed on Schedule 1.1 hereof or otherwise a party hereto
from time to time including SVB in its capacity as a Lender and OXFORD FINANCE
LLC, a Delaware limited liability company with an office located at 133 North
Fairfax Street, Alexandria, Virginia 22314 (“Oxford”) (each a “Lender” and
collectively, the “Lenders”), DEXCOM, INC., a Delaware corporation with offices
located at 6340 Sequence Drive, San Diego, California 92121 (“Dexcom”) and
SWEETSPOT DIABETES CARE, INC., a Delaware corporation with offices located at
919 SW Taylor, Suite 500, Portland, Oregon 97205 (“Sweetspot” and individually,
collectively, jointly and severally with Dexcom, “Borrower”).
RECITALS
A.Collateral Agent, Lenders and Borrower have entered into that certain Loan and
Security Agreement dated as of November 1, 2012 (as amended from time to time,
the “Loan Agreement”).
B.    Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower has requested that Collateral Agent and Lenders make certain
revisions to the Loan Agreement as more fully set forth herein.
D.    Collateral Agent and Lenders have agreed to modify such consent and to
amend certain provisions of the Loan Agreement, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.    Amendment to Loan Agreement.
2.1    Section 13.1 (Definitions). The following term and its respective
definition hereby is amended and restated in its entirety:
“Second Draw Period” is the period commencing on January 1, 2014 and ending on
the earlier of (i) March 31, 2014 and (ii) the occurrence of an Event of
Default; provided, however, that the Second Draw Period shall not commence if on
January 1, 2014 an Event of Default has occurred and is continuing.
3.    Limitation of Amendment.
3.1    The amendment set forth in Section 2 is effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Collateral Agent or any Lender may now have or may have in the
future under or in connection with any Loan Document.

1
WEST\241607679.2
354271-000426

--------------------------------------------------------------------------------


3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
4.    Representations and Warranties. To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:
4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
4.3    The organizational documents of Borrower delivered to Collateral Agent
and Lenders on the Effective Date, or subsequent thereto, remain true, accurate
and complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;
4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
6.    Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Collateral Agent and Lenders of (i) this Amendment by
each party hereto and (ii) Borrower’s payment of all Lenders’ Expenses incurred
through the date of this Amendment.
[Balance of Page Intentionally Left Blank]





2
WEST\241607679.2
354271-000426

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
BORROWER:
 
 
 
 
 
DEXCOM, INC.
 
 
 
 
 
By:   /s/ Jess Roper   
 
 
Name:   Jess Roper   
 
 
Title:   Chief Financial Officer   
 
 
 
 
 
SWEETSPOT DIABETES CARE, INC.
 
 
 
 
 
By:   /s/ Jess Roper   
 
 
Name:   Jess Roper   
 
 
Title:   Chief Financial Officer   
 
 
 
 
 
COLLATERAL AGENT AND LENDER:
 
 
 
 
 
SILICON VALLEY BANK
 
 
 
By:   /s/ Kevin Wallace   
 
 
Name:   Kevin Wallace   
 
 
Title:   Vice President   
 
 
 
 
 
LENDER:
 
 
 
 
 
OXFORD FINANCE LLC
 
 
 
By:   /s/ Mark Davis   
 
 
Name:   Mark Davis   
 
 
Title:   Vice President – Finance, Secretary, & Treasurer
 
 
 
 
 
LENDER:
 
 
 
 
 
OXFORD FINANCE FUNDING I, LLC
 
 
By: Oxford Finance LLC, as servicer
 
 
 
 
 
By:   /s/ Mark Davis   
 
 
Name:   Mark Davis   
 
 
Title:   Vice President – Finance, Secretary, & Treasurer
 
 







[Signature Page to First Amendment to Loan and Security Agreement]

WEST\241607679
354271-000426